DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 13-27, 29, 30-31, and 33-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Focke U.S. Patent No. 4,296,590.
Claims 1 and 22, Focke teaches a method for article processing, the method comprising: advancing, using a conveyor 19, a first article 10 along a conveying path of 19; stopping via 38, by actuating one or more fingers 23,39 into a deployed position, the first article 10 at a first stop location at 38 along the conveying path of 19, the one or more fingers 23,39 being located at, or adjacent to, the first stop location at 38; releasing, by actuating the one or more fingers 23,39 into a retracted position, the first 
Claims 2 and 23, Focke teaches wherein, in the deployed position, the one or more fingers 23,39 extend above a surface of the conveyor 19 at a height sufficient to stop 
Claims 3 and 24, Focke teaches the one or more fingers 23,39 comprise at least two fingers 23,39 that are movable to elevate at least a portion of an article 10. 
Claims 4 and 25, Focke teaches the conveyor 19 comprises one or more conveying belts 19. 
Claims 5 and 26, Focke teaches the one or more conveying belts 19 continue moving when the first article 10 is in the first stop location and when the second article 10 is in the first stop location at 38. 
Claims 6 and 27, Focke teaches the one or more paddles 32 are movable and/or pivotable between the lowered position, in which the one or more paddles 32 obstruct, at least partially, the conveying path of 19 to stop movement of the first and second articles 10 along the conveying path of 19 at the second stop location at 31, and a raised position, in which the one or more paddles 31do not obstruct the conveying path of 19 at the second stop location at 31. 
Claims 9 and 29, Focke teaches advancing the second article 10 along the conveying path of 19 to contact and/or abut the first article 10 while the first article 10 is stopped at the first stop location at 38 Fig. 1. 

Claims 13 and 33, Focke teaches front-end registering, using the one or more fingers 23, 39, the first and second articles 10 when the first and second articles 10 are present at the first stop location at 38. 
Claims 14 and 34, Focke teaches stabilizing the first article 10 at the first stop location at 38 on at least three sides of the first article10 Fig. 1-2. 
Claims 15 and 35, Focke teaches advancing the first article 10 from the first stop location at 38 and elevating only a first portion of (onto 11), and not all of, the first article 10. 
Claims 16 and 36, Focke teaches at least a second portion of the first article 10 maintains contact with the conveyor 19. 
Claims 17 and 37, Focke teaches the first and second articles 10 are cartons or boxes 11 Abstract. 
Claim 18, Focke teaches the second article 10 is released from the first stop location at 38 at a time corresponding to when the first article 10 is released from the second stop location at 31. 
Claims 19 and 40, Focke teaches advancing, using the conveyor 19, a third article 10 along the conveying path of 19; stopping, by actuating the one or more fingers 23,39 into the deployed position, the third article 10 at the first stop location at 38; releasing, by actuating the one or more fingers 23,39 into the retracted position, the third article 10 from the first stop location at 38; advancing, using the conveyor 19, the third article 10 
Claims 20 and 38, Focke teaches the first and second articles 10 are advanced by the conveyor 19 from the first stop location at 38 such that a velocity of the first and second articles 10, upon being released from the first stop location at 38, matches a velocity of the conveyor 19. 
Claims 21 and 39, Focke teaches the first article 10 is stopped at the second stop location at 31, the second article 10 is stopped at the first stop location at 38 or the second article 10 is not stopped at the first stop location at 38 and is advanced by the conveyor 10 towards the second stop location at 31. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Focke U.S. Patent No. 4,296,590 in view of Ackley, Jr. U.S. Patent No. 8,037,992.
Claims 7 and 28, Focke does not teach as Ackley, Jr. teaches applying indicia to the first article 12 while the first article 12 is stopped at the first stop location (processing station) and to the second article 12 while the second article is stopped at the first stop location C7 L4-11. It would be obvious to one of ordinary skill to use the process of Ackley, Jr. into the invention of Focke as an alternative to the article being transported.
Claim 8, Focke does not teach as Ackley, Jr. teaches applying indicia to the first article comprises using a laser to engrave data on the first article C7 L4-11. It would be obvious to one of ordinary skill to use the process of Ackley, Jr. into the invention of Focke as an alternative to the article being transported. 

Claims 10, 12, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Focke U.S. Patent No. 4,296,590 in view of Vilen U.S. Patent No. 3,621,975.
Claims 10 and 30, Focke does not teach as Vilen teaches applying pressure to the first article P with one or more rollers 4 while the first article P is stopped at the first stop 
Claims 12 and 32, Focke does not teach as Vilen teaches detecting a presence of the first article P in the second stop location (via demand signal); and releasing the first article P from the second stop location when the presence of the first article is detected at the second stop location C9 L50-75. It would be obvious to one of ordinary skill to use the configuration of Vilen into the invention of Focke for additional control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS